Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 23, 26, 27, 29-33, 34, 36, and 38 are rejected on the ground of non statutory double patenting as being unpatentable over claims 1, 2, 4, 7-9, 11, 14, and 15 of U.S. Patent No. 10852285 (hereinafter "285). Although the claims at issue are not identical, they are not patentably distinct from each other because they fall within the scope of 285.
	Regarding claim 21, 285 discloses a method comprising: 
 	receiving, by a device and from multiple spectrometers, information identifying results of a set of spectroscopic measurements performed on a training set, the training set including a set of samples not complying with particular dietary restrictions (claim 1, lines 1-10; claim 2); 
 	generating, by the device and based on the results, a classification model to categorize an unknown sample; and providing, by the device, the classification model based on generating the classification model (claim 1: lines 11-13).
	Regarding claim 23, 285 discloses wherein the training set further includes a different set of samples that comply with the particular dietary restrictions (285: claim 1, lines 5-8).
	Regarding claim 26, 285 discloses wherein generating the classification model comprises: utilizing a kernel function to generate the classification model (285: claims 4, 11). 

	Claim 29 (528: claims 8 and 9).
	Claim 30 (528: claim 8, lines 7-13).
	Claim 31 (528: claim 8, lines 7-13).
	Claim 33 (528: claim 11).
	Claim 34 (528: claim 14).
	Claim 36 (528: claim 15).
	claim 38 (528: claim 15, lines 7-13).

	Claims 22, 30, and 37 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 21, 29, 36 of 285 in view of Frank et al. (hereinafter "Frank") (USPAP. 2016/0171514).
	Regarding claims 22, 285 does not explicitly disclose that "the set of samples include a set of meats that control for differences in cortisol level for a particular type of meat."
	Frank teaches "the set of samples include a set of meats that control for differences in cortisol level for a particular type of meat" (Par. 318: a measurement of affective response may describe the concentration of one or more stress-related hormones such as cortisol).
	It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 285's invention using Frank's to arrive at the claimed invention as specified in claims 22, to compute a preference score for a certain type of food (Frank: Abstract).


Regarding claims 28, 35, 40, 285 does not explicitly disclose "wherein the training set includes one or more of: multiple types of meat, or multiple cuts of meat."
Connor discloses wherein the training set includes one or more of: multiple types of meat, or multiple cuts of meat (Connor: Pars. 59, 60, 351-360).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 285's invention using Connor's to arrive at the claimed invention as specified in claims 28, 35, and 40 to provide a device for measuring a person's consumption of at least one specific food, ingredient, and/or nutrient that can analyze food composition to identify one or more potential food allergens, toxins, or other substances and also can identify one or more types of food whose consumption is prohibited or discouraged for religious, moral, and/or cultural reasons such as port or meat products of any kind.

Regarding claims 24, 25, 32, and 39, 285 does not disclose "wherein the set of spectroscopic measurements are one or more of: performed at different locations, or performed at multiple different times (claim 39)". 
Connor discloses "wherein the set of spectroscopic measurements are one or more of: performed at different locations, or performed at multiple different times" (Par. 75: Connor discloses a method for measuring a person's consumption of at least one selected type of food, ingredient, or nutrient can comprise monitoring changes in the volume or weight of food at a reachable location near the person. In an example, pictures of food can be taken at multiple times 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 285's invention using Connor's to arrive at the claimed invention as specified in claims24, 25, 32, and 39 to estimate the amount of food that a person actually consumes (Par. 75).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 12, 2022